DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on September 7, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the implied phrase “Disclosed is” (line 1) should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Claim 1, line 10, the limitation “of central shaft” should be changed to - - of the central shaft - - if applicant is attempting to reference the central shaft defined on lines 8-9 of claim 1.
Claim 1, line 13, the limitation “an elastic member” is not fully understood if applicant intends to define the speed reducer as having one elastic member or two elastic members.  Note, a first elastic member is defined on line 3 of claim 1.  In view of the specification, it is suggested that the limitation be changed to - - the elastic member - -.
Claim 7, the limitation “a second cross-shaped slider” is not fully understood because the claim does not define a first cross-shaped slider.  It is suggested that the claim be amended to depend from claim 6 which defines a first cross-shaped slider. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janek (USP 5,908,372) in view of Wu (CN 101907149A).
 	Janek teaches a low-back-clearance robot speed reducer, characterized in that, the reducer comprises a wheel holder (50), a pin gear shell (40), a first cycloidal wheel (33), a roller pin (41), a second cycloidal wheel (33), a gland (50), a first cross-shaped slider (70), a second cross-shaped slider (70) and a crankshaft (17), and the gland and the wheel holder are fixed and connected to form one body; a first main bearing (42) is installed between the gland and the pin gear shell, a second main bearing (42) is installed between the wheel holder and the pin gear shell, the gland is fixed together with the wheel holder, a first crankshaft bearing (3) is installed between one side of a central shaft of the crankshaft and the gland, and a second crankshaft bearing (3) is installed between the other side of central shaft of the crankshaft and the wheel holder; and a first eccentric portion bearing (12) is installed between a first eccentric portion of the crankshaft and the first cycloidal wheel with the first cycloidal wheel being fixedly connected with an outer ring (integrally formed with the wheel) of the first eccentric portion bearing, a second eccentric portion bearing (12) is installed between a second eccentric portion of the crankshaft and the second cycloidal wheel with the second 
	Janek does not teach an elastic member is installed between an inner ring of the first eccentric portion bearing and a shoulder of the crankshaft.  The prior art to Wu teaches (Figs. 1-2) an elastic member (5,14) installed between an inner ring of the first eccentric portion bearing and a shoulder (4,12) of the crankshaft.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide the speed reducer of Janek with an elastic member installed between an inner ring of the first eccentric portion bearing and a shoulder of the crankshaft, as taught by Wu, motivation being to properly align the components of the speed reducer.
	With respect to claim 4, Janek illustrates the number of the roller pin on the inside the pin gear shell is at least one more than those of the teeth of the first cycloidal wheel or the second cycloidal wheel.  
	With respect to claim 5, Janek teaches the first and the second cycloidal wheels are provided with same shapes, and are installed in a back-to-back manner with a phase relation of 180 degrees.  
	With respect to claim 6, Janek teaches the gland, the first cross-shaped slider and the first cycloidal wheel form a first cross-shaped slider mechanism.  
With respect to claim 7, Janek teaches the wheel holder, the second cross-shaped slider and the second cycloidal wheel form a second cross-shaped slider mechanism.  
.  

Allowable Subject Matter
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658